DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the embodiment of figure 1A for the claimed limitation of “wherein, in the vertical direction, an upper terminal of each of the memory portions is above an upper one of the composite layers and a lower terminal of each of the memory portions is below a lower one of the composite layer”, as recited in claim 23.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of ”a channel structure extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer comprising a plurality of memory portions“, as recited in claim 23, is unclear as to  which element comprises a plurality of memory portions. 
The claimed limitation of “a stack structure comprising a plurality of conductor layers insulated from one another by a gate-to-gate dielectric layer comprising a pair of composite layers“, as recited in claim 32, is unclear as to which element comprises a pair of composite layers. 
The claimed limitation of “wherein an end of each of the memory portions is in contact with an airgap“, as recited in claim 32, is unclear as to whether said airgap is the same airgap recited earlier, or a different airgap. 
The claimed limitation of “wherein an end of each of the memory portions is in contact with an airgap  between the respective conductor layer and an adjacent conductor layer“, as recited in claim 32, is unclear as to which element is located between the respective conductor layer and an adjacent conductor layer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-20, 22-29 and 36, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Makala et al. (2014/0008714) in view of Kamigaichi (2016/0071871), Tsutsumi et al. (2016/0163728) and Sasagawa (2013/0120414).
Regarding claim 16, Makala et al. teach in figure 3 and related text a three-dimensional (3D) memory device, comprising: 

a channel structure 1a, 1b extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises:
a memory layer 9 between a blocking layer and a tunneling layer, the memory layer comprising a plurality of memory portions 9a, 9b each being disconnected from one another and each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding a respective conductor layer 3a or 3b vertically and laterally; and
a source structure 202 at the top surface of the stack structure.
Makala et al. do not teach that the source structure extending from the top surface of the stack structure to the substrate and do not explicitly state that each of the composite layers comprises (i) a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.

Sasagawa teaches that each in paragraph [0090] that blocking layer 99 comprises composite layers wherein each composite layer comprises (i) a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide.Sasagawa, Kamigaichi, Tsutsumi et al. and Makala et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makala et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top surface of the stack structure to the substrate, as taught by Kamigaichi and Tsutsumi et al., and to form each of the composite layers to comprise (i) a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide, as taught by Sasagawa, in Makala et al.’s device, in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate, and in order to provide better protection to the device, respectively.  In the combined device, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors to external connections which are needed to operate the device.



Regarding claim 19, Makala et al. teach in figure 3 and related text that the plurality of memory portions 9a, 9b each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer 3a, 3b vertically and laterally; and 
along a radial direction from a sidewall of the channel structure to a center of the semiconductor channel, the channel structure 1a, 1b comprises a blocking layer 7a, 7b, the plurality of memory portions 9a, 9b over the blocking layer 7a, 7b, a tunneling layer 11 over the plurality of memory portions, a semiconductor layer 1 over the tunneling layer 11, and a dielectric core 2 over the semiconductor layer.
Regarding claim 20, Makala et al. teach in figure 3 and related text that each composite layer (of the gate-to-gate dielectric layer) is located between ends of the respective vertical portion of each of the plurality of memory portions along the vertical direction.

Regarding claim 22, Makala et al. teach in figure 3 and related text that the pair of composite layers cover top and bottom surfaces of the respective conductor layers and each comprises at least a sub- layer of silicon oxide and a sub-layer of silicon oxynitride.

Regarding claim 23, Makala et al. teach in figure 3 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 3a, 3b insulated from one another by a gate-to-gate dielectric structure (the entire isolation layers between 3a and 3b), comprising a pair of composite layers 7, 11 and an airgap 19 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate; 
a channel structure 1a, 1b extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer 9 comprising a plurality of memory portions 9a, 9b each partially surrounding a bottom of a respective conductor layer 3a, 3b and each being disconnected from one another,
wherein, in the vertical direction, an upper terminal 202 of each of the memory portions is above an upper one of the composite layers 7, 11 and a lower terminal (the horizontal part of connecting portion 1c of the U-shaped pipe) of each of the memory portions is below a lower one of the composite layers 7, 11, and
a source structure 202 at the top surface of the stack structure.
Makala et al. do not teach that the source structure extending from the top surface of the stack structure to the substrate.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.

In the alternative, regarding the claimed limitation of “a total thickness of each of the conductor layers and the respective pair of composite layers is less than a distance between ends of the respective memory portion”, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a total thickness of each of the conductor layers and the respective pair of composite layers less than a distance between ends of the respective memory portion in prior art’s device in order to adjust the memory characteristics of the device.



Regarding claim 25, Makala et al. teach in figure 3 and related text the pair of composite layers cover top and bottom surfaces of the respective conductor layers and each comprises at least a sub- layer of silicon oxide and a sub-layer of silicon oxynitride.

Regarding claim 26, Makala et al. teach in figure 3 and related text that the pair of composite layers each comprises alternatingly arranged a plurality of sub-layers of silicon oxide and a plurality of sub-layers of silicon oxynitride.

Regarding claim 27, Makala et al. teach in figure 3 and related text that the plurality of memory portions each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer vertically and laterally.

Regarding claim 28, Makala et al. teach in figure 3 and related text that along a radial direction from a sidewall of the channel structure to a center of the channel structure, the channel structure comprises a blocking layer, the plurality of memory portions adjacent to the blocking layer, a tunneling layer adjacent to the plurality of memory portions, a semiconductor layer adjacent to the tunneling layer, and a dielectric core adjacent to the semiconductor layer.

Regarding claim 29, Makala et al. teach in figure 3 and related text that the blocking layer comprises a plurality of blocking portions each under a bottom of a respective conductor layer and each being disconnected from one another.

Regarding claim 31, Makala et al. teach in figure 3 and related text that the plurality of memory portions each comprises a pair of lateral portions that are each exposed by a respective airgap.


Claims 21 and 30-35, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Makala et al. (2014/0008714) in view of Kamigaichi (2016/0071871), Tsutsumi et al. (2016/0163728) and Sasagawa (2013/0120414).
Regarding claim 32, Makala et al. teach in figure 3 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 3a, 3b insulated from one another by a gate-to-gate dielectric structure (the entire isolation layers between 3a and 3b), comprising a pair of composite layers 7, 11 and an airgap 19 between the pair of composite layers along a vertical direction perpendicular to a top surface of the substrate; 
a channel structure 1a, 1b extending from a top surface of the stack structure to the substrate, wherein the channel structure comprises a memory layer 9 

a source structure 202 at the top surface of the stack structure.
Makala et al. do not teach that an end of each of the memory portions is in contact with the respective airgap and that the source structure extending from the top surface of the stack structure to the substrate.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate9.Kamigaichi, Tsutsumi et al. and Makala et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makala et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top surface of the stack structure to the substrate, as taught by Kamigaichi and Tsutsumi et al., and to form an end of each of the memory portions in contact with the respective airgap, in Makala et al.’s device in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate.  In such a case, forming the 

Regarding claims 21 and 30, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to expose an end of each of the memory portions by the respective airgap, in Makala et al.’s device, in order to reduce the capacitance coupling between neighboring world lines and in order to adjust the insulating characteristics of the gate dielectric according the requirements of the application in hand.

Regarding claim 33, Makala et al. teach in figure 3 and related text that the plurality of memory portions each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer vertically and laterally. 

Regarding claim 34, Makala et al. teach in figure 3 and related text that the plurality of memory portions each comprises a pair of lateral portions that are each exposed by a respective airgap. 

.

Claims 21, 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makala et al. (2014/0008714), Kamigaichi (2016/0071871), Tsutsumi et al. (2016/0163728) and Sasagawa (2013/0120414), as applied to the claims above, and further in view of Shukla et al. (9,875,929).
Regarding claim 32, Makala et al., Sasagawa, Kamigaichi and Tsutsumi et al. teach substantially the entire claimed structure, as applied to the claims above, except explicitly stating that an end of each of the memory portions is in contact with the respective airgap.
Shukla et al. teach in figures 8, 9A, 9B and related text that an end of each of the memory portions 55 is in contact with the respective airgap 33 between the respective conductor layer 46 and an adjacent conductor layer 46.
Makala et al., Sasagawa, Kamigaichi and Tsutsumi et al. and Shukla et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makala et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an end of each of the memory portions in contact with the respective airgap, as taught by Shukla et al. in prior art’s device in order to reduce the capacitance coupling between neighboring world lines and in order to 

Regarding claims 21, 30, 31 and 34, the combined device includes an end of each of the memory portions is in contact with the respective airgap.

Regarding claim 33, the combined device includes plurality of memory portions each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer vertically and laterally.

Regarding claim 35, the combined device includes gate-to-gate dielectric layer cover top and bottom surfaces of the respective conductor layers and each comprises at least a sub-layer of silicon oxynitride.


Response to Arguments
1.	In the response filed on 12/13/2021 applicants state that “As agreed by the Examiner during the interviews, Makala has no mention of the feature of "a plurality of memory portions each being disconnected from one another and each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least 

1.	The examiner does not recall agreeing that Makala has no mention of the feature of a plurality of memory portions each being disconnected from one another and each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer vertically and laterally, as argue by applicants.
In fact, the interview summary which was mailed on 11/15/2021, states “Ms. Yuan proposed amending claim 23 to recite that upper end of the memory layer is higher than the upper surface of the composite layer. No agreement was reached” (emphasis added).
Furthermore, the interview summary which was mailed on 12/15/2021, states that “Ms. Yuan proposed amending claims 16, 23 and 32. It appears that the proposed amendment will overcome the rejections, as recited in previous office. No agreement was reached. No agreement was reached“ (emphasis added).

2.	Applicants argue regarding claim 16 that “Makala has no disclosure of any lateral portion in a memory portion 9a or 9b and partially surrounding the respective conductor layer, and the Office Action does not point to any structure in Makala that is analogous to the lateral portion in claim 1. The structure in FIG. 3 is fabricated through a process illustrated in FIGs. 5A-5J, 6, and 7A-7B. None of the figures and description 

2.	It appears that applicants refer to claim 16 and not to claim 1.  Although Makala does not recites the terms “vertical” and “later”, figure 3 of Makala depicts that memory portion 9a or 9b has a U shape around memory portion 9a or 9b.  U shape comprises one vertical portion and two horizontal portions.  Therefore, Makala teaches a memory portion 9a or 9b partially surrounding the respective conductor layer, as recited in claim 16.

3.	The rest of applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











O.N.								/ORI NADAV/
12/25/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800